                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     FINJAN, INC.,                                      Case No. 17-cv-04790-HSG (TSH)
                                   6                    Plaintiff,
                                                                                            ORDER COMPELLING DISCOVERY
                                   7              v.                                        RESPONSE
                                   8     BITDEFENDER INC., et al.,                          Re: Dkt. No. 107
                                   9                    Defendants.

                                  10

                                  11          The Court held a telephonic hearing today regarding a joint discovery letter brief submitted

                                  12   by Defendants Bitdefender Inc. and Bitdefender S.R.L. (together, “Bitdefender”) and Plaintiff
Northern District of California
 United States District Court




                                  13   Finjan, Inc., ECF No. 107, concerning Finjan’s objections to Interrogatory No. 5, which asks:

                                  14   “For each Bitdefender Accused Product, separately and on a limitation-by-limitation basis in chart

                                  15   format, identify the source code by listing the full directory path, file name, function or procedure

                                  16   name (if applicable), and line numbers that Finjan will rely on to support its contention that such

                                  17   Bitdefender Accused Product meets each limitation of each Asserted Claim of each Accused

                                  18   Patent.”

                                  19          This is a request for pinpoint citations to source code. Pinpoint citations such as this are

                                  20   not necessarily required in the infringement contentions required by Patent Local Rule 3-1. See

                                  21   Finjan, Inc. v. Proofpoint, Inc., 2015 WL 9023166, at *3 (N.D. Cal. Dec. 16, 2015) (“Having

                                  22   reviewed both the text of Rule 3-1 and the relevant case law, the Court finds that pinpoint citations

                                  23   to source code are not a per se requirement in patent cases involving software.”). However,

                                  24   several courts have required them when an interrogatory requested them, and the accused infringer

                                  25   had made its source code available for inspection. See Finjan, Inc. v. Sophos, 2015 WL 5012679,

                                  26   at *3 (N.D. Cal. Aug. 24, 2015) (“Several courts have held that once a plaintiff has had a sufficient

                                  27   opportunity to review the defendant’s source code, the plaintiff must provide citations to the

                                  28   source code in response to an interrogatory.”); Vasudevan Software, Inc. v. IBM Corp., 2011 WL
                                   1   940263, at *7 (N.D. Cal. Feb. 18, 2011) (“[T]he authority is clear that a plaintiff should provide

                                   2   citations once a plaintiff has had a sufficient opportunity to review the source code, at least with

                                   3   respect to contentions that are or may be based upon it.”); Big Baboon Corp. v. Dell, Inc., 723 F.

                                   4   Supp. 2d 1224, 1228 (C.D. Cal. 2010) (“Because [defendant] provided [plaintiff] with the source

                                   5   code for its accused programs over four months ago, and the case itself has been pending [for

                                   6   more than a year], [plaintiff] can no longer delay the production of infringement charts with

                                   7   citations to source code.”). These cases are persuasive, and Finjan offers no good reason not to

                                   8   follow them.

                                   9          Most of the arguments set forth in the letter brief evaporated at the hearing. Bitdefender

                                  10   has provided the server-side source code for Sandbox Analyzer that Finjan complained was

                                  11   missing. Bitdefender has also provided the technical documents that Finjan said it needed to

                                  12   answer the interrogatory. Even though Finjan had done minimal source code analysis from last
Northern District of California
 United States District Court




                                  13   October to the time the letter brief was filed, it has now begun the analysis in earnest. Further,

                                  14   Finjan is scheduled to depose Bitdefender’s Rule 30(b)(6) source code custodian in about two

                                  15   weeks. At the hearing, Finjan acknowledged its obligation to eventually answer the interrogatory

                                  16   and said the issue is just one of timing. The Court asked if Finjan could provide a reasonably

                                  17   complete answer within 30 days, and Finjan said yes. The Court also discussed the fact that

                                  18   Finjan will be able to amend that answer through the close of fact discovery if it obtains additional

                                  19   information or performs additional analysis because an interrogatory response – unlike

                                  20   infringement contentions, see Patent Local Rule 3-6 – does not require good cause or leave of

                                  21   court to amend. Bitdefender wants the interrogatory response next week, which is understandable

                                  22   given the upcoming depositions, but the Court finds that would be an unreasonably short deadline

                                  23   to impose on Finjan.

                                  24          Accordingly, the Court ORDERS Finjan to answer Interrogatory No. 5 within 30 days.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 21, 2019

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
                                                                                         2
